DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/5/21.  Applicant's election with traverse of Species I in the reply filed on 11/5/21 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because the restriction requirement details the burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. U.S. Patent Application No. 2015/0144904 Jeong et al.

3. 	Referring to claim 2, Jeong et al. teaches a manufacturing method of the display device as claimed in claim 1, wherein the step of forming the switching structure comprises: providing a switching substrate, (Figure 9 #110); forming a plurality of first conductive members, (Figure 9 #115b), on the switching substrate, (Figure 9 #110); forming a first insulating layer, (Figure 9 #118), on the first conductive members, (Figure 9 #115b); forming a plurality of first semiconductor layers, (Figure 9 #120b), on the first insulating layer, (Figure 9 #118); forming a plurality of second conductive members, (Figure 9 #133b), and third conductive members, (Figure 9 #136b), on the first conductive layers, (Figure 9 #115b); forming a second insulating layer, (Figure 9 #140), on the second conductive members, (Figure 9 #133b), and the third conductive members, (Figure 9 #136b); and forming a plurality of connecting members, (Figure 9 #145), on the second insulating layer, (Figure 9 #140), wherein each of the connecting members, (Figure 9 #145), is electrically connected to one of the second conductive members or one of the third conductive members, (Figure 9 #136b); wherein the first conductive members, (Figure 9 #115b), the first insulating layer, (Figure 9 #118), the first semiconductor layers, .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0287093 Tan et al.
4.	Referring to claim 1, Tan et al. teaches a manufacturing method of a display device, comprising: forming a switching structure, (Figure 1 #TFT), wherein the switching structure comprises a plurality of switching elements, (Figure 1 #TFT); forming a light-emitting structure, (Figure 1 #30), wherein the light-emitting structure comprises a plurality of light-emitting elements, (Figure 1 #30); arranging the light-emitting structure, (Figure 1 #30), on the switching structure, (Figure 1 #TFT), so that each of the light-emitting elements, Figure 1 #30), is above each of the switching elements, (Figure 1 #TFT); and connecting each of the light-emitting elements, (Figure 1 #30), to a corresponding switching element via a laser, (Paragraph 0095).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
5.	Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with a manufacturing method of the display device as claimed in claim 2, wherein the step of forming the switching structure further comprises: forming at least one grounding member on the second insulating layer, wherein the at least one grounding member is electrically connected to the switching elements.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 2021/0336095 and U.S. Patent Publication No. 2020/0328332

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        1/25/22